


EXHIBIT 10.27

 

INTERLINE BRANDS, INC.

EMPLOYMENT AGREEMENT

 

AGREEMENT entered into as of the 30th day of April, 2007 (the “Effective Date”)
by and between INTERLINE BRANDS, INC., a New Jersey corporation (the “Company”),
and Ken Sweder (“Executive”).

 

WHEREAS the Company desires to employ Executive as Chief Merchandising Officer
and Executive is willing to serve the Company in such capacity for the period
and upon such other terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration and intending to be legally bound
hereby, the parties agree as follows:

 

1.                                     Term of Employment.  Executive’s term of
employment with the Company under this Agreement shall begin on April 30, 2007,
and unless sooner terminated as hereafter provided, shall continue for one
(1) year (the “Employment Term”); provided that the Employment Term shall
automatically be extended for successive one-year periods; provided further that
the Agreement may be terminable by either party upon sixty (60) days written
notice of such party’s intention to terminate.

 

2.                                     Position.

 


(A)           EXECUTIVE SHALL SERVE AS CHIEF MERCHANDISING OFFICER OF THE
COMPANY.  IN SUCH POSITION, EXECUTIVE SHALL HAVE SUCH DUTIES AND AUTHORITY AS
ARE CUSTOMARILY ASSOCIATED WITH SUCH POSITION AND AGREES TO PERFORM SUCH DUTIES
AND FUNCTIONS AS SHALL FROM TIME TO TIME BE ASSIGNED OR DELEGATED TO EXECUTIVE
BY THE PRESIDENT OF THE COMPANY OR HIS DESIGNEE.


 


(B)           DURING THE EMPLOYMENT TERM, EXECUTIVE WILL DEVOTE SUBSTANTIALLY
ALL OF EXECUTIVE’S BUSINESS TIME AND BEST EFFORTS TO THE PERFORMANCE OF
EXECUTIVE’S DUTIES HEREUNDER AND WILL NOT ENGAGE IN ANY OTHER BUSINESS,
PROFESSION OR OCCUPATION FOR COMPENSATION OR OTHERWISE WHICH WOULD CONFLICT WITH
THE RENDITION OF SUCH SERVICES, EITHER DIRECTLY OR INDIRECTLY, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE PRESIDENT OF THE COMPANY.


 

3.                                     Base Salary.  During the Employment Term,
the Company shall pay Executive an annual base salary (the “Base Salary”) at the
annual rate of $260,000, payable in regular installments in accordance with the
Company’s usual payroll practices.  Such base salary may, at the sole discretion
of the President of the Company, be upwardly adjusted.

 

4.                                     Bonus.  With respect to each calendar
year during the Employment Term, Executive shall be eligible to earn an annual
bonus award with a target of 50% percent of the Base Salary (the “Target
Bonus”), based upon bonus plans to be

 

i

--------------------------------------------------------------------------------


 

established and determined by the Board of Directors of the Company (the
“Board”) from time to time. The actual amount of the annual bonus award may be
more or less than the Target Bonus and will determined on the same basis as
bonus payments made to other executives of the Company. For 2007, Executive’s
annual bonus award will be prorated to reflect the portion of the calendar year
for which Executive was employed by the Company.

 

5.                                     Employee Benefits And Perquisites.

 


(A)           BENEFITS.  DURING THE EMPLOYMENT TERM, EXECUTIVE SHALL BE ELIGIBLE
TO PARTICIPATE IN THE COMPANY’S EMPLOYEE BENEFIT PLANS (INCLUDING, WITHOUT
LIMITATION, ITS HEALTH INSURANCE AND SHORT TERM AND LONG TERM DISABILITY
INSURANCE PLANS) ON THE SAME BASIS AS THOSE BENEFITS ARE GENERALLY MADE
AVAILABLE TO OTHER EXECUTIVES OF THE COMPANY.  ALL OF THE BENEFITS AND
PERQUISITES DESCRIBED IN THIS SECTION 5(A) SHALL HEREAFTER BE REFERRED TO
COLLECTIVELY AS THE “BENEFITS.”


 


(B)           CAR ALLOWANCE.  DURING THE EMPLOYMENT TERM, THE COMPANY SHALL PAY
EXECUTIVE AN AMOUNT OF $1,000 PER MONTH AS AN AUTOMOBILE ALLOWANCE.


 

6.                                     Relocation.

 


(A)           RELOCATION EXPENSES.  EXECUTIVE SHALL BE REIMBURSED FOR REASONABLE
RELOCATION EXPENSES (THE “RELOCATION EXPENSES”) INCURRED BY EXECUTIVE IN
CONNECTION WITH EXECUTIVE’S RELOCATION TO JACKSONVILLE, FLORIDA, SUBJECT TO SUCH
SUBSTANTIATION AND DOCUMENTATION AS THE COMPANY MAY REASONABLY REQUIRE; PROVIDED
HOWEVER, THAT THE RELOCATION EXPENSES SHALL NOT EXCEED A MAXIMUM AMOUNT OF
$110,000.


 


(B)           RELOCATION PAYMENT.  EXECUTIVE SHALL BE ENTITLED TO RECEIVE A
ONE-TIME RELOCATION PAYMENT IN AN AMOUNT OF $25,000 ON THE DATE THAT IS THE
LATER OF (I) THIRTY (30) DAYS FOLLOWING EXECUTIVE’S RELOCATION TO JACKSONVILLE,
FLORIDA, OR (II) 120 DAYS AFTER THE FIRST DAY OF THE EMPLOYMENT TERM.


 

7.                                     Business Expenses.  During the Employment
Term, reasonable business expenses incurred by Executive in the performance of
Executive’s duties hereunder shall be reimbursed by the Company in accordance
with the Company’s policies on expense reimbursement, in effect from time to
time.

 

8.                                     Performance-Based Restricted Share
Units.  Executive shall receive on the first day of the Employment Term 8,577
Restricted Share Units (the “Award”), with a target awards equal to two-thirds
of the Award, or 5,718 Restricted Share Units (the”Target Award”)

 

with respect to the Company’s Common Stock that will be subject to forfeiture
provisions and such other terms and conditions as are set forth in the
restricted share unit agreement (the “Performance Based Restricted Share Unit
Agreement”) being

 

--------------------------------------------------------------------------------


 

entered into concurrently herewith by the Company and Executive, which agreement
is attached hereto as Exhibit A.

 


9.                                     TIME-BASED RESTRICTED SHARE UNITS. 
EXECUTIVE SHALL RECEIVE ON THE FIRST DAY OF THE EMPLOYMENT TERM 18,298
RESTRICTED SHARE UNITS WITH RESPECT TO THE COMPANY’S COMMON STOCK THAT WILL BE
SUBJECT TO FORFEITURE PROVISIONS AND SUCH OTHER TERMS AND CONDITIONS AS ARE SET
FORTH IN THE RESTRICTED SHARE UNIT AGREEMENT (THE “TIME-BASED RESTRICTED SHARE
UNIT AGREEMENT”) BEING ENTERED INTO CONCURRENTLY HEREWITH BY THE COMPANY AND
EXECUTIVE, WHICH AGREEMENT IS ATTACHED HERETO AS EXHIBIT B.


 

11.                               Stock Options  Executive shall receive on the
first day of the Employment Term non-qualified stock options to purchase 30,000
shares of the Company’s Common Stock that will be subject to the terms and
conditions as are set forth in the non-qualified stock option agreement (the
“Stock Option Agreement”) being entered into concurrently herewith by the
Company and Executive, which agreement is attached hereto as Exhibit C.

 

12.                               Termination.  Notwithstanding any other
provision of this Agreement:

 

(a)           For Cause By the Company.  The Employment Term and Executive’s
employment hereunder may be terminated by the Company for “Cause.”  For purposes
of this Agreement, “Cause” shall mean (i) Executive’s gross neglect of, or
willful and continued failure to substantially perform, Executive’s duties
hereunder (other than as a result of total or partial incapacity due to physical
or mental illness); (ii) a willful act by Executive against the interests of the
Company or which causes or is intended to cause harm to the Company or its
stockholders; (iii) Executive’s conviction, or plea of no contest or guilty, to
a felony under the laws of the United States or any state thereof or of a lesser
offense involving dishonesty, the theft of Company property or moral turpitude;
or (iv) a material breach of the Agreement by Executive which is not cured by
Executive within twenty (20) days (where the breach is curable) following
written notice to Executive by the Company of the nature of the breach.  Upon
termination of Executive’s employment for Cause pursuant to this Section 12(a),
Executive shall be paid any accrued and unpaid Base Salary and Benefits through
the date of termination and shall have no additional rights to any compensation
or any other benefits under the Agreement or otherwise.

 

(b)           Disability or Death.  The Employment Term and Executive’s
employment hereunder shall terminate upon Executive’s death or if Executive is
unable for an aggregate of six (6) months in any twelve (12) consecutive month
period to perform Executive’s duties due to Executive’s physical or mental
incapacity, as reasonably determined by the Board (such incapacity is
hereinafter referred to as “Disability”).  Upon termination of Executive’s
employment hereunder for either Disability or death, Executive or Executive’s
estate (as the case may be) shall be entitled to receive (i) any accrued and
unpaid Base Salary and Benefits and (ii) a bonus for the calendar year in which
termination occurs, equal to the bonus which Executive would have been entitled
to if he had remained employed by the Company at the end of such

 

--------------------------------------------------------------------------------


 

calendar year, multiplied by a fraction, the numerator of which is the number of
days in such calendar year preceding the date of death or termination of
employment and the denominator of which is 365 (a “Pro Rata Bonus”).  Upon
termination of Executive’s employment due to Disability or death pursuant to
this Section 12(b), Executive shall have no additional rights to any
compensation or any other benefits under this Agreement.  All other benefits, if
any, due Executive following Executive’s termination for Disability or death
shall be determined in accordance with the plans, policies and practices of the
Company.

 

(c)           Without Cause By the Company.  The Employment Term and Executive’s
employment hereunder may be terminated by the Company without “Cause.”  If
Executive’s employment is terminated by the Company without “Cause” (other than
by reason of Disability or death), Executive shall be entitled to receive
(i) any accrued and unpaid Base Salary and Benefits, (ii) continuation of
Executive’s Base Salary for a period of twelve (12) months from the date of
termination (the “Severance Payment”), (iii) continuation of Executive’s health
and dental insurance coverage on the same basis as those benefits are generally
made available to other executives of the Company for a period of twelve (12)
months from the date of termination and (iv) a Pro Rata Bonus.  Upon termination
of Executive’s employment by the Company without Cause pursuant to this
Section 12(c), Executive shall have no additional rights to any compensation or
any other benefits under this Agreement.  All other benefits, if any, due
Executive following Executive’s termination of employment by the Company without
Cause shall be determined in accordance with the plans, policies and practices
of the Company.

 

(d)           Voluntary Termination By Executive.  Executive shall provide the
Company thirty (30) days’ advance written notice in the event Executive
terminates Executive’s employment, other than for Good Reason (as hereinafter
defined); provided that the President may, in his sole discretion, terminate
Executive’s employment with the Company prior to the expiration of the
thirty-day notice period.  In such event and upon the expiration of such
thirty-day period (or such shorter time as the President in his sole discretion
may determine), Executive’s employment under this Agreement shall immediately
and automatically terminate, and Executive shall be limited to receiving any
Base Salary earned and unpaid as of Executive’s termination date.

 

(e)           Termination For Good Reason.  Executive may terminate Executive’s
employment hereunder for “Good Reason” at any time during the Employment Term. 
For purposes of the Agreement, “Good Reason” shall mean (i) a material breach of
the terms of this Agreement by the Company, (ii) the Company requiring Executive
to move Executive’s primary place of employment more than thirty-five (35) miles
from the then current place of employment, if such move materially increases
Executive’s commute, or (iii) a material diminution of Executive’s
responsibilities, provided that any of the foregoing is not cured by the Company
within twenty (20) days following receipt of written notice by Executive to the
Company of the specific nature of the breach.  No termination for Good Reason
shall be permitted unless the Company shall have first received written notice
from Executive describing the basis

 

--------------------------------------------------------------------------------


 

of such termination for Good Reason.  A termination of Executive’s employment
for Good Reason pursuant to this Section 12(e) shall be treated for purposes of
this Agreement as a termination by the Company without Cause and the provisions
of Section 12(c) relating to the payment of compensation and benefits shall
apply.

 

(f)            Benefits/Release.  In addition to any amounts which may be
payable following a termination of employment pursuant to one of the paragraphs
of this Section 12, Executive or Executive’s beneficiaries shall be entitled to
receive any benefits that may be provided for under the terms of an employee
benefit plan in which Executive is participating at the time of termination. 
Notwithstanding any other provision of this Agreement to the contrary, Executive
acknowledges and agrees that any and all payments, other than the payment of any
accrued and unpaid Base Salary and Benefits, to which Executive is entitled
under this Section 12 are conditioned upon and subject to Executive’s execution
of a general waiver and release, in such form as may be prepared by the
Company’s attorneys, of all claims and issues arising under the Employment
Agreement, except for such matters covered by provisions of this Agreement which
expressly survive the termination of this Agreement.

 


(G)           EXCEPT AS PROVIDED IN THIS SECTION 12, THE COMPANY SHALL HAVE NO
FURTHER OBLIGATION OR LIABILITY UNDER THIS AGREEMENT FOLLOWING A TERMINATION OF
EMPLOYMENT BY EXECUTIVE.


 

(h)           Notice of Termination.  Any purported termination of employment by
the Company or by Executive shall be communicated by written notice of
termination to the other party hereto in accordance with Section 17(h) hereof.

 

13.                               Non-Competition.

 


(A)           EXECUTIVE ACKNOWLEDGES AND RECOGNIZES THE HIGHLY COMPETITIVE
NATURE OF THE BUSINESSES OF THE COMPANY AND ITS AFFILIATES, THE VALUABLE
CONFIDENTIAL BUSINESS INFORMATION IN SUCH EXECUTIVE’S POSSESSION AND THE
CUSTOMER GOODWILL ASSOCIATED WITH THE ONGOING BUSINESS PRACTICE OF THE COMPANY,
AND ACCORDINGLY AGREES AS FOLLOWS:


 


(I)            DURING THE EMPLOYMENT TERM AND, FOR A PERIOD ENDING ON THE
EXPIRATION OF ONE YEAR FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT (THE
“RESTRICTED PERIOD”), EXECUTIVE WILL NOT DIRECTLY OR INDIRECTLY, (I) ENGAGE IN
ANY BUSINESS FOR EXECUTIVE’S OWN ACCOUNT THAT COMPETES WITH THE BUSINESS OF THE
COMPANY, (II) ENTER THE EMPLOY OF, OR RENDER ANY SERVICES TO, ANY PERSON ENGAGED
IN ANY BUSINESS THAT COMPETES WITH THE BUSINESS OF THE COMPANY, (III) ACQUIRE A
FINANCIAL INTEREST IN, OR OTHERWISE BECOME ACTIVELY INVOLVED WITH, ANY PERSON
ENGAGED IN ANY BUSINESS THAT COMPETES WITH THE BUSINESS OF THE COMPANY, DIRECTLY
OR INDIRECTLY, AS AN INDIVIDUAL, PARTNER, SHAREHOLDER, OFFICER, DIRECTOR,
PRINCIPAL, AGENT, TRUSTEE OR CONSULTANT, OR (IV) INTERFERE WITH BUSINESS
RELATIONSHIPS (WHETHER FORMED BEFORE OR AFTER THE DATE OF THIS AGREEMENT)
BETWEEN THE COMPANY OR ANY OF ITS AFFILIATES THAT ARE ENGAGED IN A BUSINESS
SIMILAR TO THE BUSINESS OF THE COMPANY (THE “COMPANY AFFILIATES”) AND CUSTOMERS
OR SUPPLIERS OF THE COMPANY OR THE COMPANY AFFILIATES.

 

--------------------------------------------------------------------------------


 


(II)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
EXECUTIVE MAY DIRECTLY OR INDIRECTLY OWN, SOLELY AS A PASSIVE INVESTMENT,
SECURITIES OF ANY PERSON ENGAGED IN THE BUSINESS OF THE COMPANY WHICH ARE
PUBLICLY TRADED ON A NATIONAL OR REGIONAL STOCK EXCHANGE OR ON THE
OVER-THE-COUNTER MARKET IF EXECUTIVE (I) IS NOT A CONTROLLING PERSON OF, OR A
MEMBER OF A GROUP WHICH CONTROLS, SUCH PERSON AND (II) DOES NOT, DIRECTLY OR
INDIRECTLY, OWN ONE PERCENT (1%) OR MORE OF ANY CLASS OF SECURITIES OF SUCH
PERSON.


 


(III)          DURING THE RESTRICTED PERIOD, AND FOR AN ADDITIONAL ONE YEAR
AFTER THE END OF THE RESTRICTED PERIOD, EXECUTIVE WILL NOT, DIRECTLY OR
INDIRECTLY, (I) WITHOUT THE WRITTEN CONSENT OF THE COMPANY, SOLICIT OR ENCOURAGE
ANY EMPLOYEE OF THE COMPANY OR THE COMPANY AFFILIATES TO LEAVE THE EMPLOYMENT OF
THE COMPANY OR THE COMPANY AFFILIATES, OR (II) WITHOUT THE WRITTEN CONSENT OF
THE COMPANY (WHICH SHALL NOT BE UNREASONABLY WITHHELD), HIRE ANY SUCH EMPLOYEE
WHO HAS LEFT THE EMPLOYMENT OF THE COMPANY OR THE COMPANY AFFILIATES (OTHER THAN
AS A RESULT OF THE TERMINATION OF SUCH EMPLOYMENT BY THE COMPANY OR THE COMPANY
AFFILIATES) WITHIN ONE YEAR AFTER THE TERMINATION OF SUCH EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY OR THE COMPANY AFFILIATES.


 


(IV)          DURING THE RESTRICTED PERIOD, EXECUTIVE WILL NOT, DIRECTLY OR
INDIRECTLY, SOLICIT OR ENCOURAGE TO CEASE TO WORK WITH THE COMPANY OR THE
COMPANY AFFILIATES ANY CONSULTANT THEN UNDER CONTRACT WITH THE COMPANY OR THE
COMPANY AFFILIATES.


 


(B)           IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ALTHOUGH EXECUTIVE AND
THE COMPANY CONSIDER THE RESTRICTIONS CONTAINED IN THIS SECTION 13 TO BE
REASONABLE, IF A FINAL JUDICIAL DETERMINATION IS MADE BY A COURT OF COMPETENT
JURISDICTION THAT THE TIME OR TERRITORY OR ANY OTHER RESTRICTION CONTAINED IN
THIS AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST EXECUTIVE, THE PROVISIONS
OF THIS AGREEMENT SHALL NOT BE RENDERED VOID BUT SHALL BE DEEMED AMENDED TO
APPLY AS TO SUCH MAXIMUM TIME AND TERRITORY AND TO SUCH MAXIMUM EXTENT AS SUCH
COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE ENFORCEABLE.  ALTERNATIVELY, IF
ANY COURT OF COMPETENT JURISDICTION FINDS THAT ANY RESTRICTION CONTAINED IN THIS
AGREEMENT IS UNENFORCEABLE, AND SUCH RESTRICTION CANNOT BE AMENDED SO AS TO MAKE
IT ENFORCEABLE, SUCH FINDING SHALL NOT AFFECT THE ENFORCEABILITY OF ANY OF THE
OTHER RESTRICTIONS CONTAINED HEREIN.


 

14.                               Confidentiality.  Executive will not at any
time (whether during or after Executive’s employment with the company) disclose
or use for Executive’s own benefit or purposes or the benefit or purposes of any
other person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise other than the Company and any
of its subsidiaries or affiliates, any trade secrets, information, data, or
other confidential information relating to customers, development programs,
costs, marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, or the
business and affairs of the Company generally, or of any subsidiary or affiliate
of the Company, provided that the foregoing shall not apply to information which
is generally known to the industry or the public other than as a result of
Executive’s breach of this covenant.  Executive agrees

 

--------------------------------------------------------------------------------


 

that upon termination of Executive’s employment with the Company for any reason,
he will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company and its affiliates, except that he
may retain personal notes, notebooks and diaries.  Executive further agrees that
he will not retain or use for Executive’s account at any time any trade names,
trademark or other proprietary business designation used or owned in connection
with the business of the Company or its affiliates.

 

15.                               Specific Performance.  Executive acknowledges
and agrees that the Company’s remedies at law for a breach or threatened breach
of any of the provisions of Section 13 or Section 14 would be inadequate and, in
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.

 

16.                               Independence, Severability and
Non-Exclusivity.  Each of the rights and remedies set forth in this Agreement
shall be independent of the others and shall be severally enforceable and all of
such rights and remedies shall be in addition to and not in lieu of any other
rights and remedies available to the Company or its affiliates under the law or
in equity.  If any of the provisions contained in this Agreement, including
without limitation, the rights and remedies enumerated herein, is hereafter
construed to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants, or rights or remedies, which shall be
given full effect without regard to the invalid portions.

 

17.                               Miscellaneous.

 

(a)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida without regard to its
conflicts of law doctrine.

 

(b)           Entire Agreement/Amendments.  This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company.  There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein.  This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

 

(c)           No Waiver.  The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.

 

--------------------------------------------------------------------------------


 

(d)           Severability.  In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

 

(e)           Assignment.  This Agreement shall not be assignable by Executive. 
This Agreement may be assigned by the Company to a company which is a successor
in interest to substantially all of the business operations of the Company or to
the financial institution(s) providing the Company’s senior credit facility. 
Such assignment shall become effective when the Company notifies Executive of
such assignment or at such later date as may be specified in such notice.  Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such successor company, provided that any
assignee expressly assumes the obligations, rights and privileges of this
Agreement.

 

(f)            No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment and, to the extent that Executive obtains or undertakes other
employment, the payment will not be reduced by the earnings of Executive from
the other employment.

 

(g)           Successors; Binding Agreement.  This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

 

(h)           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, in the
case of Executive, to Executive’s address on file with the Company; all notices
to the Company shall be directed to the attention of the President or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 

(i)            Withholding Taxes.  The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

(j)            Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

 

By:

 /s/ Michael J. Grebe

 

 

Name: Michael J. Grebe

 

 

Title:    Chairman and CEO

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Kenneth D. Sweder

 

--------------------------------------------------------------------------------
